993 F.2d 721
UNITED STATES of America, Plaintiff-Appellant,v.Xavier V. PADILLA;  Maria Jesus Padilla, aka Suzy;  JorgePadilla;  Donald Lake Simpson;  Warren Strubbe;Maria Sylvia Simpson, Defendants-Appellees.UNITED STATES of America, Plaintiff-Appellant,v.Xavier V. PADILLA, Defendant-Appellee.
Nos. 90-10311, 90-10316.
United States Court of Appeals,Ninth Circuit.
May 25, 1993.

On Remand from the United States Supreme Court.
Before CHOY, ALARCON and T.G. NELSON, Circuit Judges.


1
The order of the district court suppressing the evidence is vacated, and the case is remanded to the district court for further proceedings consistent with the decision of the Supreme Court of the United States in United States v. Padilla, --- U.S. ----, 113 S. Ct. 1936, 123 L. Ed. 2d 635 (1993).